Citation Nr: 1535386	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, an inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships.

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no greater, for PTSD, have been met. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

As the Board's decision herein to grant service connection for hypertension is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).  VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I. Initial Rating-PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
.
The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, a January 2004 VA mental health consult noted that the Veteran had difficulty with irritability at work and that he would often become verbally aggressive, but not physically aggressive.  He stated he had to learn to keep himself from acting out physically when angered.  A September 2004 VA mental health consultation report noted that the Veteran had problems getting along with people and that he sometimes felt like attacking people when he got angry or irritated.  He reported that he had difficulty with people at work treating him as though he was "crazy".  The Veteran reported that he had once been fired from a job after assaulting a co-worker who pulled a dangerous prank.  In a November 2004 VA mental health consultation report, the Veteran stated he still had a lot of irritability when interacting with other people.  He reported he would have to go outside at work to calm down, but that he was able to avoid physical confrontations.  In a January 2005 mental health report it was noted that the Veteran still was very irritable at work.  A June 2005 VA mental health outpatient note reported that he had to quit his third shift job because it was too stressful  In the March 2011 VA examination report, the Veteran reported that he had an exaggerated startle response to people at work, but that he had not had any physical confrontations.  The Veteran reported he had worked at his current job for five years and that he had problems at work when people made loud noises and startled him.  He denied any formal or informal reprimands.  The examiner determined that the Veteran had mild problems with occupational functioning due to exaggerated startle response and an inability to get along with others.  The examiner stated that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  

With respect to social impairment, a January 2004 mental health consult noted that the Veteran had been married for over 30 years, but that they had to work to avoid each other when they are not getting along, especially when she thought he was acting "crazy."  With regard to social interaction, he was noted to be socially active within his church and he had one friend from the National Guard.  He reported he got along with his grown children, a daughter and twin sons, that all still lived at home.  Upon examination he appeared to be very distant in interpersonal relationships and viewed most social interactions without much enthusiasm.  It was also noted that his only friend had recently been diagnosed with multiple sclerosis, decreasing the amount of emotional support the Veteran had.  A September 2004 VA mental health consult noted that the Veteran reported his situation at home was good, but that he got angry at his wife when she did not take him seriously regarding his problems and the situations he dealt with in Vietnam.  He stated that his wife and others often thought he was "crazy" when he said or did things that he believed to be perfectly normal.  The Veteran denied any episodes of violence, but said that he sometimes felt like attacking people when he got angry or irritated.  In a November 2004 mental health outpatient note, the Veteran reported that he still had a strained relationship with his wife.  In a January 2005 mental health consultation it was noted that the Veteran still had a poor relationship with his wife.  A March 2011 VA examination noted that the Veteran reported that he had been married since 1972 and described his relationship with his wife as "we have our differences".  He attributed his marital problems to his anxiety, stress, and worries.  He described his relationship with his three children as fair.  He denied being close to any other family members and stated that he had only associates, no friends.  He stated he could not remember the last time he had a friend which he attributed to his mood swings.  He further noted that he used to love to fish, but that he no longer did that, his only activity was walking alone at night.  He stated that he preferred to be alone and that he sometimes felt disconnected from people, but other times had moments where he felt connected and intimate with others.  The examiner determined that the Veteran had moderate to severe problems with social functioning based on the Veteran's report that he does not have any friendships and that his anxiety interfered with his marital relationship.    

Mental health consultation reports dating from January 2004 to June 2005 noted that the Veteran experienced significant distressing recollections and nightmares, displaying both psychological distress and physiological arousal to trauma related cues.  He avoided any activities that remind him of his time in Vietnam.  It was noted he had diminished interest in activities and preferred to isolate himself from others.  He reported feelings of detachment from others.  He reported he had a foreshortened future.  The Veteran reported significant sleep problems.  He also noted he had extreme difficulty with irritability and anger including outbursts of verbal aggressiveness.  It was repeatedly noted that the Veteran had passive suicidal ideation, denying any plan or intent.  He reported he would never commit suicide because of his family, but he often thought it would be better for everyone if he just went to sleep and did not wake up.  He had a dysphoric mood and slightly flattened, constricted affect.  He displayed tearfulness, shaking, and stuttering any time he discussed his military trauma.  Upon examination the Veteran had severe levels of emotional distress characterized by dysphoria, anxiety and hopelessness.  It was noted the Veteran had an exaggerated startle response, was hypervigilant, and had difficulty concentrating. 

The Veteran's March 2011 VA examination noted the Veteran had an anxious mood with a shortened attention span.  It was noted the Veteran had sleep problems, including nightmares as well as auditory hallucinations.  He stated he had obsessive, ritualistic behavior in that he often checked things like locks multiple times to ensure they were locked.  He reported that he had intrusive thoughts and avoided reminders of his time in Vietnam.  He had markedly diminished participation or interest in significant activities.  He reported a foreshortened view of his future.  It was noted he had irritability problems, difficulty concentrating, hypervigilance, and exaggerated startle response.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, obsessional rituals, an inability to interact well with others, difficulty in adapting to stressful circumstances, including in a work-like setting, and an inability to establish and maintain effective relationships.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id.

The VA mental health consultation reports as well as the March 2011 VA examination indicated that the Veteran's PTSD makes it difficult for him to get along with others and that coupled with his exaggerated startle responses cause him to have difficulties working.  The evidence indicates however, that while he has moments of verbal aggressiveness, the Veteran is not physically aggressive and has been able to maintain employment.  Therefore, the Veteran did not demonstrate total occupational impairment.

With regard to social impairment, the Veteran has been married to the same woman since 1972 and has a fair relationship with his three adult children and his grandchildren.  Although it was noted that the Veteran did not have friends and did not like to interact with others socially, there was no indication that the Veteran had total social impairment as the Veteran did maintain relationships with his wife, children, and grandchildren.  Therefore, the Veteran's PTSD warrants a 70 percent rating, but no greater, for the entire appeal period.

This medical evidence provided a range of GAF scores from 50 to 55, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that the Veteran's overall symptomatology reflects moderate to severe symptoms throughout the appeal.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the entire appeal period.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities is granted below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Based on the foregoing, the Board finds that that the evidence supports a 70 percent rating, but no higher, for the entire appeal period. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD evaluated as 70 percent disabling as noted above.  The assigned combined evaluation of 70 percent for the Veteran's service-connected disability meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of occupational deficiencies due to his inability to get along with his co-workers including being verbally aggressive and generally only being able to work alone.  The record indicated that the Veteran was able to work, but frequently had to switch jobs because he would have verbal confrontations with co-workers due to his exaggerated startle response and general inability to adapt to stressful situations.  Therefore the Board finds that the Veteran is, at best, only marginally employed. The evidence of record demonstrates that the Veteran's service-connected disability of PTSD renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.


ORDER

An initial rating of 70 percent for PTSD is granted.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


